February 4, 1919. The opinion of the Court was delivered by
This was an action to recover $400, the value of certain cotton seed delivered by plaintiff to J.L. McDonald, the alleged agent of the defendant, for the purchase and exchange of cotton seed and whom it was alleged defendant held out to the public as its agent for said purchase, all of which defendant denied. The case was tried by his Honor, Judge Memminger, and a jury, at the Fall term of Court, 1917, for Darlington county. The defendant moved for a directed verdict, which was refused. The jury rendered a verdict in favor of plaintiff for full amount claimed. After entry of judgment, defendant appealed, and by six exceptions alleged error, and asked reversal. Exceptions 1, 2, 4, 5, and 6 are all based upon the contention that the Court should have directed a verdict for the defendant.
An examination of the evidence discloses a great deal of testimony that should have been submitted to the jury, whether McDonald was the agent of the defendant generally, or acted as their agent in this particular case. There is no doubt that McDonald acted for them in getting Lide's seed, and turned the seed over to the defendant. There is evidence that defendant authorized McDonald to make a special agreement with Lide, with reference to the exchange of seed for meal. Lide acted with good faith, and had every reason, under the evidence in the case, to think he was dealing with the defendant, and not McDonald alone. The evidence was such that the Court could not have disregarded it, and directed a verdict for the defendant as asked for. There was evidence that the defendant had permitted McDonald to appear as its agent for this particular trade with the plaintiff, and the plaintiff, in good faith, dealt with McDonald on the faith of this appearance, and, agency being a question of fact for the jury, and there being competent evidence on this issue in the case, his Honor committed no error in submitting the case to the jury, and these exceptions are overruled. *Page 453 
Exception 3, which imputes error in the Court's refusal to charge defendant's fourth request, it overruled. When his Honor eliminated ratification, it was favorable to the defendant. The defendant could have been held either as agent, or that it had ratified what had been done, but plaintiff did not claim ratification. His Honor's charge fully covered the law applicable to the case, and is free from error in the particulars complained of. This exception is overruled.
Judgment affirmed.
MESSRS. JUSTICES HYDRICK, FRAMER and GAGE concur.
MR. CHIEF JUSTICE GARY did not sit.